1    PAUL B. BEACH, State Bar No. 166265
     pbeach@lbaclaw.com
2    RAYMOND W. SAKAI, State Bar No. 193507
     rsakai@lbaclaw.com
3    EMILY B. SUHR, State Bar No. 306658
     esuhr@lbaclaw.com
4    LAWRENCE BEACH ALLEN & CHOI, PC
     100 West Broadway, Suite 1200
5    Glendale, California 91210-1219
     Telephone No. (818) 545-1925
6    Facsimile No. (818) 545-1937
7    Attorneys for Defendants
     County of Los Angeles and Sheriff Alex Villanueva
8
9                            UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12    KRIZIA BERG, et al.,                    )   Case No. 2:20-cv-07870-DMG-PD
                                              )
13                                            )   Honorable Dolly M. Gee
                     Plaintiffs,              )
14                                            )
                                              )   DEFENDANTS’ OBJECTIONS TO
15            vs.                             )   PLAINTIFFS’ EVIDENCE IN
                                              )   THEIR SUPPLEMENTAL BRIEF
16                                            )   IN SUPPORT OF THEIR
      COUNTY OF LOS ANGELES, a                )   APPLICATION FOR A
17    municipal entity, et al.,               )   PRELIMINARY INJUNCTION
                                              )
18                                            )   [Opposition Memorandum and
                     Defendants.              )   Declarations filed concurrently
19                                            )   herewith]
                                              )
20
21
22          TO THE CLERK OF COURT, ALL PARTIES AND THEIR
23   ATTORNEYS OF RECORD:
24          Defendants County of Los Angeles and Sheriff Alex Villanueva
25   (collectively, “Defendants”) hereby object to the following “evidence” submitted
26   by Plaintiffs in their Supplemental Brief (Docket No. 28) filed in support of their
27   Ex Parte Application for a Preliminary Injunction.
28   ///

                                              1
     BERG\SUPP EVIDENTIARY OBJS
1           First, Plaintiffs’ Supplemental Brief includes multiple factual assertions
2    without citation to any evidence, in direct violation of this Court’s Order denying
3    Plaintiffs’ Application for a Temporary Restraining Order (Docket No. 26), as
4    well as the Local Rules and the Federal Rules of Evidence.
5           Second, Plaintiffs’ Supplemental Brief includes multiple footnotes with
6    references to postings on websites. See footnotes 1-7, 10, and 11. The purported
7    information in these postings on these websites lacks foundation, is not properly
8    authenticated, contains multiple levels of hearsay for which no applicable
9    exception applies for each level, is argumentative and is irrelevant. See Fed. R.
10   Evid., Rules 401-403, 602, 801, 802, and 901.
11          Third, footnote 8 in Plaintiffs’ Supplemental Brief refers to a purported
12   claim for damages. The assertion in the footnote and the purported claim is
13   improper and inadmissible for several reasons. First, the claim is not attached to
14   the Complaint (which is the basis for their application for a preliminary
15   injunction) nor is it attached to the operative pleading; thus, it is irrelevant
16   because the operative pleading defines the scope of every action. Burlington Ins.
17   Co. v. Oceanic Design & Const., Inc., 383 F.3d 940, 953 (9th Cir. 2004). Second,
18   the purported claim is irrelevant because under California law, it was required to
19   be filed before Plaintiffs initiated their suit, not after, and their belated filing
20   cannot cure their deficiency. Le Mere v. Los Angeles Unified School Dist., 35
21   Cal. App. 5th 237, 246-47 (Ct. App. 2019) (holding appellant violated the
22   Government Claims Act (Cal. Gov’t. Code § 810 et seq.) because she did not file
23   her government claim prior to filing her original complaint, and therefore her
24   lawsuit was barred). Third, the claim (and not Plaintiffs’ description of their
25   claim) is the best evidence of the claim. Fourth, the assertion in the footnote is
26   vague and ambiguous because it does not clearly describe the terms and scope of
27   the purported claim. Fifth, it would be improper and an obvious violation of
28   Defendants’ due process rights for Plaintiffs to belatedly submit their untimely

                                                 2
     BERG\SUPP EVIDENTIARY OBJS
1    claim with their second set of reply papers when, in fact, it should have been
2    attached to their initial pleading in this matter. See Fed. R. Evid., Rules 401-403,
3    602, 801, 802, and 901.
4           Accordingly, Defendants respectfully request that their objections be
5    sustained, that the objected to “evidence” be stricken, and that it be disregarded
6    by the Court in its ruling on the subject Application.
7
8    Dated: October 23, 2020                LAWRENCE BEACH ALLEN & CHOI, PC
9
10                                          By           /s/ Paul B. Beach                  _
11                                                 Paul B. Beach
                                                   Attorneys for Defendants
12
                                                   County of Los Angeles and
13                                                 Sheriff Alex Villanueva
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
     BERG\SUPP EVIDENTIARY OBJS
